DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, does the language “having a triangular, rectangular or square section with corners defining an inwardly curved profile” mean that the geometric section has corners and the geometric section (overall and not specifically the corners) defines an inwardly curved profile, or does it mean that the corners of the geometric section define an inwardly curved profile.  For the purposes of examination the former interpretation is made because it is not clear how the corners would define the inwardly curved profile.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quennessen (US 5896866).
Regarding claims 1 and 7, Quennessen discloses a device for packaging a cosmetic product, comprising:
A base at 2 defining a storage compartment at 12, fig. 1, the base having a central axis at 13 fig. 1;
A lid at 3 mounted movably in rotation on the base about an axis of a hinge at 4 between a closed configuration of the device and an open configuration of the device, and has an interior skirt at 16, fig. 1 and 2; and
A receptacle (called the skirt 15) containing the product 14 delimited by a bottom at 18 and by a lateral wall at 15a, fig. 2, the lateral wall having a concave central portion (at reference character 25, pointing to the arrow, it is shown that the lateral wall is concave at a central portion when the lid is closed), 

    PNG
    media_image1.png
    444
    507
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    431
    372
    media_image2.png
    Greyscale

being arranged in the storage compartment, the receptacle being fixed relative to the base (fixed by reinforced part 28 under panel 7, col. 3: 14-22),  wherein the concave central portion is located on an internal portion of the lateral wall that faces in a direction of the central axis of the base, fig 4;
Wherein the lateral wall of the receptacle comprises an elastically deformable material and a width of the lateral wall is configured to increase (at 25 fig. 4, col. 3: 10-13 which describes insert part 20, part of outer wall 15a, as being “deformable” and “slightly rounded”, see fig. 1, 2, and especially 4, where the insert part is shown as being even further rounded) through the effect of the base and the lid being brought closer together, forming a sealing gasket coming into contact with the lid in the closed configuration of the device, col. 3: 50-60, and
 Wherein in the closed configuration, an internal wall of the lid (skirt 16) contacts an external surface of the lateral wall, fig. 4.

 Regarding claim 2, the lateral wall of the receptacle of Quennessen is a continuous solid wall having a circular cross section with corners defining an inwardly curved profile, fig. 1, col. 2: 58-62.

Regarding claim 3, Quennessen further discloses a closure device at 22 and 23 for holding the device in the closed configuration, fig. 1, col 2: 60-65.

Regarding claim 5, Quennessen further teaches that the device causes a pop-up effect upon opening, col. 4: 1-10: “the compressed skirt exerts a force between the base and the cover which causes the case to open”

Regarding claim 6, the receptacle of Quennessen is fixed by plate at 7, col. 7, col. 3: 14-22) but the product receptacle at 5 is capable of being replaced since it is not held by anything and just rests on the plate at 18 (refilled), fig. 1.

Regarding claim 8, Quennessen further discloses that the receptacle is formed by a cup (formed by wall 15b and plate 18) connected by the lateral wall to a support piece (connected via plate 7 and support portion of wall 15a, fig. 4.

Regarding claim 9, Quennessen further discloses that the receptacle is fastened  to the base by base embellisher 7, it is clear that the receptacle wall must either be snapped under base embellisher or force fit, fig. 1 and 4.

Regarding claim 11, Quennessen teaches a cosmetic device according to claim 1 and further teaches opening the lid in order to slacken off the lateral wall of the receptacle, col. 4: 1-10, and closing the lid in order to compress the lateral wall of the receptacle and to bring the lateral wall into contact with the lid, at 25, fig. 4, col 3: 50-58. 

Regarding claim 12, the lateral wall of the receptacle is a continuous solid wall having a rectangular section at 15a, fig. 4 with corners (at each edge of the rectangular section) defining an inwardly curved profile.  The rectangular section is rectangular in cross section as seen in fig. 4 and forms a substantially cylindrical wall (col. 3: 1-5).  Because the rectangular section forms a cylinder, it defines an inwardly curved profile

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quennessen as applied to claim 1 above, and further in view of Leppla et al. (US 2006/0096611).
Regarding claim 4, the references applied above teach all of claim 1, as applied above.  Quennessen does not teach that the lid is transparent since it has a mirror.  However, Leppla is analogous art in regard to make-up containers and teaches that a transparent lid is a known substitution for an opaque lid [0002] near the end.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lid of Quennessen with a transparent lid since the substitution of a transparent lid for an opaque one is known in the art as per the teaching of Leppla and furthermore to allow a user to see into the compact container.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Quennessen as applied to claim 1 above.
Regarding claim 10, the references applied above teach all of claim 1, as applied above. Quennessen further teaches that the container is a make-up container but does not disclose a particular type of make-up.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any type of make-up including those claimed, for example, blush, lip gloss, or eyeshadow as an obvious matter of design choice.

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the generating lines of the walls 15a and 15b are parallel with the axis, see col. 3: 9-11, in addition, reference col. 3: 10-13 which describes insert part 20, part of outer wall 15a, as being “deformable” and “slightly rounded”, see fig. 1, 2, and especially 4, where the insert part is shown as being even further rounded.  With this in mind, applicant’s arguments that Quennessen does not teach claim 1 and the concave central portion is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799